           Case 3:21-cv-00376-VC Document 84 Filed 05/13/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  JENNIFER YICK, et al.,                              Case No. 21-cv-00376-VC
                  Plaintiffs,
                                                      ORDER RE HEARING ON THE
           v.                                         MOTION FOR A PRELIMINARY
                                                      INJUNCTION
  BANK OF AMERICA, N.A.,
                                                      Re: Dkt. No. 64
                  Defendant.



        It appears that the plaintiffs’ evidence, taken on its own, supports their claim that Bank of

America is systematically violating the EFTA, due process, and its contracts with cardholders.

Therefore, the hearing will focus on whether Bank of America’s evidence adequately rebuts the

plaintiffs’ evidence. In addition, if the Court concludes that injunctive relief is warranted, the

parties should be prepared to discuss whether it would be helpful to meet with a Magistrate

Judge to hammer out an injunction that is more modest and practical than the one proposed by
the plaintiffs.



        IT IS SO ORDERED.

Dated: May 13, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
